 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-po-00117-SAB
12                         Plaintiff,                  [Citation #s 6044957,6044958,6044959 CA/74]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   PRIMITIVO P. MERCADO
15                         Defendant.
16

17
   The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18 B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00117-
   SAB [Citation #s 6044957, 6044958, 6044959 CA/74] against PRIMITIVO P. MERCADO, without
19 prejudice, in the interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.
20

21 DATED: October 31, 2019                               Respectfully submitted,

22                                                       McGREGOR W. SCOTT
                                                         United States Attorney
23
                                                 By:     /s/ William B. Taylor
24                                                       WILLIAM B. TAYLOR
                                                         Special Assistant United States Attorney
25
26

27

28
                                                        1
29

30
 1
                                              ORDER
 2
   IT IS HEREBY ORDERED that Case No. 1:19-po-00117-SAB [Citation #s 6044957, 6044958,
 3 6044959 CA/74] against PRIMITIVO P. MERCADO be dismissed, without prejudice, in the interest of
   justice.
 4

 5 IT IS SO ORDERED.

 6
     Dated:   October 31, 2019
 7                                               UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                   2
29

30
